PER CURIAM.
Defendants appeal from an order permitting plaintiff to serve and file a reply to their answer, and insist that, in permitting the service of the reply some months after the expiration of the statutory time, the court abused the discretion conferred upon it by section 7786, G. S. 1913.
An order relieving a party from default and granting him leave to interpose an answer or reply, made after the entry of judgment, is appealable, as such orders cannot be reviewed on an appeal from the judgment. But such orders, made before judgment, are not appealable, for they may be reviewed on an appeal from the judgment and therefore are not final *539upon the merits of the question involved. National A. Exch. Bank v. Cargill, 39 Minn. 477, 40 N. W. 570; Stromme v. Rieck, 110 Minn. 472, 125 N. W. 1021; Minneapolis Trust Co. v. Menage, 66 Minn. 447, 69 N. W. 224; Blied v. Barnard, 130 Minn. 534, 153 N. W. 305; Lovering v. Webb Pub. Co. 108 Minn. 201, 120 N. W. 688, 121 N. W. 911. The order in question having been made 'before the case was brought to trial is not appeal-able, and the appeal must be, and is, dismissed.